Acknowledgements
This communication is in response to applicant’s response filed on 05/27/2022.
Claims 1-20 are pending. Claims 1 and 10 have been amended. Claims 19-20 have been withdrawn. 
Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102, that Webb (US 20190215564) does not anticipate “a storage configured to store content created by a creator, the content comprising an identifier identifying the content, a value indicating that the content is owned by the creator, and metadata comprising the value; and store the identifier of the creator, an identifier of the first user, and the metadata in the blockchain; and assign respective fractional values of the content to the creator and to the first user based on the detected consumption of the instance,” in amended claim 1, examiner respectfully argues applicant’s argument is moot in light of the new grounds of rejection for claim 1. Applicant makes similar arguments for claim 10. Examiner respectfully argues applicant’s argument is moot for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1 and 10. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claims 1 and 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 20190215564) in view of Zhao (US 20210065324) in further view of Gaidar (US 20180068091).

Regarding Claims 1 and 10, Webb teaches a processor that when executing one or more instructions stored in a memory is configured to: detect a consumption of an instance of the content by a first user that is different than the creator (Paragraphs 0094, 0096, and 0112 teach a first node may determine that the media content rights (associated with selected media content) are available with the second entity (e.g., the content owner system); the first node interacts with the corresponding instance of the distributed media rights transaction ledger, and may act on behalf of a first content consumer to acquire one or more media content rights for consumption of the media content by the first consumer device; a license request may be communicated to the DRM license system owned by the content owner with the media content item metadata received from the first node upon selection to consume the media content item).
However, Webb does not explicitly teach assign respective fractional values of the content to the creator and to the first user based on the detected consumption of the instance; and store the respective fractional values in metadata of the instance.
Zhao from same or similar field of endeavor teaches assign respective fractional values of the content to the creator and to the first user based on the detected consumption of the instance (Paragraphs 0078 and 0080 teach in order to trigger the first rights derivative license contract when the second rights usage license contract is executed, the second smart contract includes provisions for the reference to the first smart contract, while transmitting corresponding data to the first smart contract SC1 when the second smart contract SC2 is executed; the first consumer submits a second rights usage transaction request through the used copyright management client; after determining that the transaction conditions are met and the transaction is established, the transaction is registered in the second rights statement block on the blockchain, and the second smart contract; a corresponding transaction fee (1,000 yuan) is collected from the consumer's account and may be stored into the account of the second rights holder or additional third-party account; based on the reference of the second smart contract to the first smart contract, the income allocation (based on a 30% allocation proportion should be 300 yuan) that will be paid to the first rights holder is withdrawn; the first smart contract is triggered and executed; and the corresponding income allocation (300 yuan) is transferred to the account of the first rights holder; thus, the transaction fee of 1,000 yuan paid by the first consumer will ultimately be 700 yuan to the second rights holder and 300 yuan to the first rights holder); and store the respective fractional values in metadata of the instance (Paragraphs 0084, 0086, and 0089-0090 teach a third smart contract includes provisions on how to use the second right to generate a third right and how to allocate a revenue when the third right generates the revenue; when this third right generates a revenue, the revenue should be allocated between the second copyright owner and the third copyright owner according to a certain ratio (the second copyright owner gets 20%); the income may be the direct income generated when the third right is used directly, or may be the indirect income caused when the second right is used to generate a derived third right and the third right generates a revenue; the blockchain processing component creates a corresponding third rights statement block, links the third rights statement block to the blockchain, records the third right, and creates and stores a fourth smart contract, namely recording the third rights statement transaction request in the blockchain; after determining that the transaction conditions are met and the transaction is established a corresponding transaction fee (1,000 yuan) is collected from the account of the second consumer; the transaction fee is deposited into the account of the third owner; a 20% allocation proportion (200 yuan) to be paid to the second rights holder is withdrawn, and the third smart contract is triggered and executed; the corresponding income allocation (200 yuan) is transferred into the account of the second rights holder; moreover, as the third smart contract is executed, based on the reference of the third smart contract to the first smart contract, the secondary income allocation (based on a 30% allocation proportion, 60 yuan, i.e., 200×30%) to be paid to the first rights holder is withdrawn from the income generated by the second right, which is a derived right of the first right, and the first smart contract is triggered and executed; thus , the 1,000 yuan transaction fee paid by the second consumer is finally 800 yuan to the third rights holder, 140 yuan to the second rights holder, and 60 yuan to the first rights holder).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Webb to incorporate the teachings of Zhao to assign respective fractional values of the content to the creator and to the first user based on the detected consumption of the instance; and store the respective fractional values in metadata of the instance.
There is motivation to combine Zhao into Webb because by deploying a smart contract that can realize automatic account allocation on the blockchain, the system can easily, credibly and securely manage the complex rights chain due to derived rights without the need for the rights holders to get involved in licensing matters of subsequent derived rights, and the system can realize the automatic account allocation of income, which effectively improve the fairness and transparency of the rights management system (for such as copyright, patent right, etc.), and help achieve a healthy, efficient, and orderly innovation environment (Zhao Paragraph 0113).
However, the combination of Webb and Zhao does not explicitly teach a storage configured to store content created by a creator, the content comprising an identifier identifying the content, a value indicating that the content is owned by the creator, and metadata comprising the value; and store the identifier of the creator, an identifier of the first user, and the metadata in the blockchain.
Gaidar from same or similar field of endeavor teaches a storage configured to store content created by a creator, the content comprising an identifier identifying the content, a value indicating that the content is owned by the creator, and metadata comprising the value (Paragraphs 0034, 0051, 0071, and 0017 teach if a user has created new content, the client DRM engine may save metadata for that new content that includes some or all of the items described below with regard to FIG. 4; an upload manager may then create a shadow image for the new content that includes some or all of the metadata for the new content, such as the copyright policy settings, the alert settings, etc; the upload manager may create a content identifier (see FIG. 4) to uniquely identify the new content item, and the upload manager may include that content identifier as part of the shadow image; the metadata may include data to identify (a) the server from which old content 46 was obtained, (b) the time of creation for old content 46, (c) the time of last access for old content 46, (d) the time of last modification for old content 46, (e) the size (e.g., number of bytes) of old content 46, (f) the author of old content 46, (g) the copyright policy settings specified by the author for old content; the shadow image for each piece of content is stored in a DRM blockchain that may be accessible via the Internet, for instance via a cloud server); and store the identifier of the creator, an identifier of the first user, and the metadata in the blockchain (Paragraphs 0086 and 0017 teach as indicated above, a new shadow image 49 may include a content identifier to uniquely identify new content 47, along with metadata to describe various attributes of new content 47; the metadata may indicate, for instance, various file properties or content properties, such as the size the content (or the size of the file containing the content), the type of content, the time of creation for the original content, the time that the content was last changed, the time that the content was last accessed; in addition, the metadata includes a list of authors, to identify (in order) the original creator and all subsequent contributors, if any; thus, the list of authors in new shadow image will identify Adam as the first or primary author and Dan as the second author or contributor; the shadow image for each piece of content is stored in a DRM blockchain that may be accessible via the Internet, for instance via a cloud server).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Webb and Zhao to incorporate the teachings of Gaidar to comprise a storage configured to store content created by a creator, the content comprising an identifier identifying the content, a value indicating that the content is owned by the creator, and metadata comprising the value; and store the identifier of the creator, an identifier of the first user, and the metadata in the blockchain.
There is motivation to combine Gaidar into Webb because the base invention is improved by addressing these three challenges associated with copyright protection: documenting authorship of an original work, documenting authorship of changes to content, and prevention of accidental infringement. As indicated above, a background agent may intercept every content item that network users upload to the Internet, and every content item that the network users download from the Internet. All of the network content may thus be documented and labeled. As indicated above, to protect content producers and content users from accidental copyright infringement, the client DRM engine may use a shadow image to attach or associate a set of copyright policies to content before the content is uploaded to the Internet, and the client DRM engine may enforce those policies when content is downloaded to a client device. Also, for every change that is made to downloaded content, the client DRM engine may register those changes in metadata that is saved in a DRM blockchain. The client DRM engine may also embed the name of author of content in metadata associated with that content, and the client DRM engine may use the DRM blockchain to track the original content and any modifications to that content (Gaidar Paragraphs 0093-0094).
Regarding Claim 1, Webb teaches a blockchain, comprising: a storage, and a processor that executes one or more instructions stored in a memory (Paragraphs 0123-0125 teach a processing system may comprise one or more hardware processors and a non-transitory computer-readable medium; FIG. 5 further illustrates the plurality of nodes, the distributed media rights transaction ledger, the plurality of entities, and the plurality of media content rights transactions, as described in detail in FIG. 1A; the hardware processor may be configured to execute of a set of instructions stored on the non-transitory computer-readable medium; the set of instructions, when executed by the hardware processor, causes the ecosystem to execute the various functions described herein for any particular apparatus; the non-transitory computer-readable medium may be configured to store data for the plurality of nodes, the distributed media rights transaction ledger, the plurality of entities, and the plurality of media content rights transactions).
Regarding Claim 10, Webb teaches a method (Paragraph 0077 teaches FIGS. 3A and 3B collectively depict a flow chart illustrating exemplary operations for providing media content items to content consumers for playback and consumption in the ecosystem).

Regarding Claims 2 and 11, the combination of Webb, Zhao, and Gaidar teaches all the limitations of claims 1 and 10 above; and Webb further teaches wherein the content comprises at least one of: a writing, a video file, an audio file, and an image (Paragraph 0068 teaches the media assets may include uncompressed content, live content segments of one or more live feeds of channels, and/or VOD content; the term “content,” “media,” “media assets” and similar words are used interchangeably to refer to any type of media—audio, videos, datacasts, music, text, images, graphics, articles, photos, photo galleries, video galleries, infographics, maps, polls, guest biographies, tweets or other social media, blog posts, and/or the like).

Regarding Claims 8 and 17, the combination of Webb, Zhao, and Gaidar teaches all the limitations of claims 1 and 10 above; and Webb further teaches wherein the processor is further configured to: detect a consumption of another instance of the content by a second user (Paragraphs 0094 and 0096 teach it may be determined whether the media content rights (associated with selected media content) are available with the second entity or the third entity (i.e., content distributor who acquired media content rights from content owner or second entity; the content distributor is similar to the first entity or VOD service provider in claims 1 and 10); the first node may determine that the media content rights are available with the third entity, for example the content distributor system associated with a third node; the first entity associated with the first node (i.e., which would represent a second VOD service provider) may be configured to acquire the media content rights from the third entity associated with the third node when the first entity associated with the first node does not have an access of media content rights associated with the selected media content; the third entity (such as a content distributor) associated with the third node may have media content rights to distribute (or re-distribute) the first media asset, previously acquired from a second entity (such as a content owner) associated with the second node; thus, the first entity associated with the first node interacts with the corresponding instance of the distributed media rights transaction ledger, and may act on behalf of the first content consumer to acquire one or more media content rights for consumption of the media content by the first consumer device).

Regarding Claims 9 and 18, the combination of Webb, Zhao, and Gaidar teaches all the limitations of claims 8 and 17 above; and Webb further teaches however, the combination does not explicitly teach assign fractional values of the content to the creator, the first user, and the second user; and store the identifier of the creator, the identifier of the first user, an identifier of the second user, and the respective fractional values in the blockchain.
Zhao further teaches assign fractional values of the content to the creator, the first user, and the second user; and store the identifier of the creator, the identifier of the first user, an identifier of the second user, and the respective fractional values in the blockchain (Paragraphs 0086, 0089-0090 teach the third copyright owner creates the third rights statement transaction request to the blockchain processing component, and the blockchain processing component creates a corresponding third rights statement block, links the third rights statement block to the blockchain, records the third right, and creates and stores a fourth smart contract, namely recording the third rights statement transaction request in the blockchain; the third rights usage transaction request is created through the license processing unit, provided to the blockchain processing component, and recorded in the blockchain; after determining that the transaction conditions are met and the transaction is established, the transaction is registered in the third rights statement block on the blockchain, and the fourth smart contract is executed; a transaction fee (1,000 yuan) is collected, and the 1,000 yuan transaction fee paid by the second consumer is finally 800 yuan to the third rights holder, 140 yuan to the second rights holder, and 60 yuan to the first rights holder).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Webb, Zhao, and Gaidar to incorporate the further teachings of Zhao to assign respective fractional values of the content to the creator and to the first user based on the detected consumption of the instance; and store the respective fractional values in metadata of the instance.
There is motivation to further combine Zhao into the combination of Webb, Zhao, and Gaidar because of the same reasons listed above for claims 1 and 10.

Claims 3-4, 6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 20190215564) in view of Zhao (US 20210065324) in further view of Gaidar (US 20180068091) in further view of Perlwitz (WO 2020090118).

Regarding Claims 3 and 12, the combination of Webb, Zhao, and Gaidar teaches all the limitations of claims 1 and 10 above; however, the combination does not explicitly teach wherein the processor is further configured to: divide the content into a plurality of independently usable components.
Perlwitz from same or similar field of endeavor teaches wherein the processor is further configured to: divide the content into a plurality of independently usable components (Paragraph 31 teaches the input distribution unit can be divided into a plurality of license tokens and output, and each can be used as the input of the next license token).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Webb, Zhao, and Gaidar to incorporate the teachings of Perlwitz for the processor to be further configured to: divide the content into a plurality of independently usable components.
There is motivation to combine Perlwitz into the combination of Webb, Zhao, and Gaidar because by dividing the content into a plurality of independently usable components, a content owner can precisely track the different negotiated media content rights associated with the content in a cost-effective and seamless manner. For example, a content owner can use a first instance of a media content to negotiate rights with a first content distributor, wherein the content owner imposes a limitation such as a date/time range restriction of playback or length of media content rights transferal. In another example, the content owner can use a second instance of the media content to negotiate rights with a first content consumer, wherein the content owner imposes a limitation such as device-related restrictions.

Regarding Claims 4 and 13, the combination of Webb, Zhao, Gaidar, and Perlwitz teaches all the limitations of claims 3 and 12 above; however, the combination does not explicitly teach wherein, when the processor is configured to assign the fractional values, the processor is further configured to: assign a fractional value of the instance to a second user based on which independently usable components of the content are consumed by the second user.
Zhao further teaches wherein, when the processor is configured to assign the fractional values, the processor is further configured to: assign a fractional value of the instance to a second user based on which independently usable components of the content are consumed by the second user (Paragraphs 0078 and 0080 teach in order to trigger the first rights derivative license contract when the second rights usage license contract is executed, the second smart contract includes provisions for the reference to the first smart contract, while transmitting corresponding data (for example, including the revenue for allocation by the first smart contract) to the first smart contract when the second smart contract is executed; the first consumer submits a second rights usage transaction request through the used copyright management client, after determining that the transaction conditions are met and the transaction is established, the transaction is registered in the second rights statement block on the blockchain, and the second smart contract is executed; the transaction fee may be stored into the account of the second rights holder or additional third-party account; based on the reference of the second smart contract to the first smart contract, the income allocation (based on a 30% allocation proportion) that will be paid to the first rights holder is withdrawn; thus, the transaction fee of 1,000 yuan paid by the first consumer will ultimately be 700 yuan to the second rights holder and 300 yuan to the first rights holder).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Webb, Zhao, Gaidar, and Perlwitz to incorporate the further teachings of Zhao for the processor to be further configured to: divide the content into a plurality of independently usable components.
There is motivation to further combine Zhao into the combination of Webb, Zhao, Gaidar, and Perlwitz because of the same reasons listed above for claims 1 and 10.

Regarding Claims 6 and 15, the combination of Webb, Zhao, and Gaidar teaches all the limitations of claims 1 and 10 above; however, the combination does not explicitly teach wherein, when the processor is configured to assign the fractional values, the processor is further configured to: identify that the consumption of the instance is permitted based on the metadata, and assign the fractional values in response to the identification.
Perlwitz from same or similar field of endeavor teaches wherein, when the processor is configured to assign the fractional values, the processor is further configured to: identify that the consumption of the instance is permitted based on the metadata (Paragraphs 8, 31, and 115 teach in the digital content license management system according to the present invention, a transaction processing unit adds the maximum value of the number of license tokens that can be derived from the original license token to the output information of the original license token, and a distribution unit equal to or smaller than the distribution unit set in the output information of the original license token specified by the input information is set in the input information of the new license token; a derivative license token (DLT) is generated by using an origin license token (GLT) as a parent, and these license tokens form a chain of licenses that are chained via input and output; a label such as 100U indicating the distribution unit (i.e., upper limit or the allowed number of uses) can be added to the arrow when illustrated; FIG. 4 shows a case where a distribution unit defined as 100 U in the output 1 of the origin license token GLT is divided by setting 99 U in the output 1 of the derived license token DLT and 1 U in the output 2; as described above, according to the digital content license management system the distribution set to the output 1 of the derivative license token DLT1 of the movie and the derivative license token DLT2 of the subtitle owned by the service provider even in the on-demand streaming; content can be streamed with the maximum number of units; in other words, based on 100U set to the output 1 of the derivative license tokens DLT1 and DLT2, streaming can be performed simultaneously for a maximum of 100 users, but further streaming cannot be performed), and assign the fractional values in response to the identification (Paragraphs 42 and 70 teach the purpose of the program R (Oi) of the output O is to limit how many distribution units such as downloads are created using this license token, to pay when creating a derivative license token; how to configure the revenue sharing, for example, defining information such as currency, amount, payment conditions, etc., and specify many rules that can be reliably coded and evaluated using computer programs; the output program shown in Listing 3 uses the term function, the scale function, and the pay function to "permit the content having the content ID of 0x6d9a to consume 100 U as a distribution unit, but the expiration date is 2018 12 It is up to the 31st of the month and 100 euros will be paid to an account called DE123123 "; in addition, using the scale function, the pay function, and the id function, "a participant having a public key of 0x763c is allowed to consume 50U as the distribution unit for the content having the content ID of 0x6d9a, and 110 euros" is paid to an account called DE123123;” these two rules are written in the or function, so only one rule applies; in this way, by using the term function, you can determine the time limit for granting a license in addition to limiting the number of consumptions).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Webb, Zhao, and Gaidar to incorporate the teachings of Perlwitz for when the processor is configured to assign the fractional values, the processor to be further configured to: identify that the consumption of the instance is permitted based on the metadata, and assign the fractional values in response to the identification.
There is motivation to combine Perlwitz into the combination of Webb, Zhao, and Gaidar because of the same reasons listed above for claims 3 and 12. 

Claim 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 20190215564) in view of Zhao (US 20210065324) in further view of Gaidar (US 20180068091) in further view of Alston (US 20200234682).

Regarding Claims 5 and 14, the combination of Webb, Zhao, and Gaidar teaches all the limitations of claims 1 and 10 above; however, the combination does not explicitly teach wherein, when the processor is configured to detect the consumption, the processor is further configured to: detect an incorporation of the instance into a new piece of content.
Alston from same or similar field of endeavor teaches wherein, when the processor is configured to detect the consumption, the processor is further configured to: detect an incorporation of the instance into a new piece of content (Paragraphs 0032 and 0038 teach there may be a desire to merge the first vocal content containing the second vocal content replacing the one of the defined organizational elements with the instrumental content, as sourced from the first file; therefore, replacing the one of the defined organizational elements with the second vocal content can include merging the first vocal content with the instrumental content (a) according to a same timeline (e.g., synchronized as original) as before the first vocal content and the instrumental content were isolated and (b) while the first vocal content contains the second vocal content replacing the one of the defined organizational elements; as such, the modified or new file can now include the instrumental content from the first file and the first vocal content containing the second vocal content replacing the one of the defined organizational elements; note that the blockchain already is associated with the first file such that the first block and any other subsequent blocks are associated with the first file, which helps to track derivative works off the first file; therefore, the second block of the blockchain is downstream from the first block, yet still on the blockchain, which helps to determine if the second vocal content, with or without lyrics, or its potential instrumental content, is a derivative work off the first file; in other words, the blockchain tracks the first song (original work) and any derivatives thereof (second song, third song, fourth song, or others deriving from or for each vocal, instrumental, or lyric content of first song)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Webb, Zhao, and Gaidar to incorporate the teachings of Alston for when the processor is configured to detect the consumption, the processor to be further configured to: detect an incorporation of the instance into a new piece of content.
There is motivation to combine Alston into the combination of Webb, Zhao, and Gaidar because the plurality of reusable fractional components enables various computing technologies for music editing. These technologies enable the user to insert the personal vocal content in to an original song in a more time-saving and simpler manner. Additionally, these technologies enable the right holder of the new derivative work to better monitor the new derivative work in a more granular, reliable, de-centralized, and secure manner (Alston Paragraph 0009).

Regarding Claims 7 and 16, the combination of Webb, Zhao, and Gaidar teaches all the limitations of claims 1 and 10 above; however, the combination does not explicitly teach wherein the processor is further configured to: store the instance in the blockchain based on a predefined class of the content, wherein the predefined class comprises a template of attributes based on content type.
Alston from same or similar field of endeavor teaches wherein the processor is further configured to: store the instance in the blockchain based on a predefined class of the content, wherein the predefined class comprises a template of attributes based on content type (Paragraphs 0025 and 0028-0029 teach the computing platform receives a first file containing a first song with a first vocal content (e.g., artist singing, duet singing, choir singing) and an instrument content (e.g., piano, guitar, drums, violin, drums); the computing platform receives the first file from a first application running on the first client; the first vocal content can already correspond to the first acoustic fingerprint associated with the first block of the blockchain before the first file is even received by the computing platform; the computing platform associates the first acoustic fingerprint with a first block of a blockchain; Note that the blockchain can be associated with the first file (e.g., first vocal content, instrumental content, lyrics) such that the first block and any other subsequent blocks are associated with the first file (e.g., first vocal content, instrumental content, lyrics), which helps to track derivative works off the first file (e.g., first vocal content, instrumental content, lyrics); the computing platform segments the first vocal content into a plurality of defined organizational segments; the defined organizational elements are various elements of song structure (e.g., chorus or refrain element, verse element, intro element, outro element) for various song forms (e.g., verse-chorus form, strophic form, twelve-bar blues)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Webb, Zhao, and Gaidar to incorporate the teachings of Alston for the processor to be further configured to: store the instance in the blockchain based on a predefined class of the content, wherein the predefined class comprises a template of attributes based on content type.
There is motivation to combine Alston into the combination of Webb, Zhao, and Gaidar because encrypting the token improves the base invention because of the same reasons listed above for claims 5 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vos et al. (US 20190155997) teaches a system, method, platform, and block chain network for performing content licensing. Copyright information associated with content is received. A digital representation of the content is received. A digital representation of the content is received. One or more secure identifiers is assigned to the content. A content library and a blockchain ledger with the content and associated one or more secure identifiers are updated. Licenses and transactions are implemented for the content. The licenses and transactions are recorded in the blockchain ledger.
Schouppe et al. (US 20210035246) teaches systems, methods, and apparatus, including computer programs encoded on computer-readable media, for managing IP assets using distributed ledger technology (DLT). An IP asset management platform or application may obtain one or more files associated with an IP asset, and process the one or more files to create a record on a distributed ledger that is associated with the IP asset, where the processing includes, at least in part, generating a hash from information associated with the one or more files and a timestamp. The IP asset management platform or application may then create the record on the distributed ledger, where the record includes at least the hash and the timestamp, and generate a blockchain certificate. The IP asset management platform or application may verify one or more utility tokens are received prior to processing the one or more files to create the record on the distributed ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685